In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                               No. 13-772V
                                        Filed: February 24, 2015

* * * * * * * * * * * * * * * *
BARBARA CARROLL,              *                                    UNPUBLISHED
                              *
          Petitioner,         *                                    Special Master Hamilton-Fieldman
                              *
v.                            *
                              *                                    Attorneys’ Fees and Costs;
SECRETARY OF HEALTH           *                                    Reasonable Amount Requested to
AND HUMAN SERVICES,           *                                    which Respondent Does Not Object.
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Ronald Craig Homer, Conway, Homer & Chin-Caplan, Boston, MA, for Petitioner.
Jennifer Reynaud, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION 1

        On October 4, 2013, Barbara Carroll (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she suffered from a shoulder injury related to vaccine administration
(“SIRVA”) as a result of the administration of an influenza (“flu”) vaccine on November 8,
2010. On September 23, 2014, the undersigned issued a decision awarding compensation to
Petitioner.

        On February 6, 2015, Petitioner filed an Application for Attorneys’ Fees and Costs.
Petitioner requests reimbursement for $12,734.50 in attorneys’ fees, $282.44 in attorneys’ costs,
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                      1
and $632.92 in costs incurred by Petitioner personally. In total, Petitioner requests
reimbursement for fees and costs in the amount of $13,649.86. In accordance with General
Order Number 9, Petitioner confirms that, in pursuing her claim, she has personally incurred
$632.92 in costs. See Petitioner and Counsel Statement, filed February 6, 2015.

       On February 24, 2015, the parties contacted Chambers informally regarding
Respondent’s position on the fee application. According to Respondent’s counsel, Respondent
has no objection to the $13,649.86 requested by Petitioner and her attorney.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amounts seem reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $13,016.94, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Ronald Homer,
of the law firm of Conway, Homer & Chin-Caplan, P.C. The undersigned also awards the
amount of $632.92 in the form of a check payable solely to Petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

        IT IS SO ORDERED.

                                                  s/ Lisa Hamilton-Fieldman
                                                  Lisa Hamilton-Fieldman
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2